Case 3:19-cv-07545-WHA Document 11-7 Filed 11/17/19 Page 1 of 2




             Exhibit
               G
          Case 3:19-cv-07545-WHA Document 11-7 Filed 11/17/19 Page 2 of 2


From:            Holecek Michael
To:              AAA Heather Santo; Warren Postman; Sean Duddy; Ashley Keller; Justin Griffin; Lipshutz Joshua S.
Cc:              AAA Tacy Zysk
Subject:         RE: 4,000 Individuals v. DoorDash, Inc.
Date:            Monday, October 28, 2019 6:31:27 PM
Attachments:     image002.png
                 image004.jpg


Dear Ms. Santo and Ms. Zysk,
We have completed our analysis of the most recent 6,250 arbitration demands filed by Keller Lenkner. See 2,250 Individuals v.
DoorDash, Inc. and 4,000 Individuals v. DoorDash, Inc. We have determined that there are significant deficiencies with the
claimants’ filings, rendering the demands insufficient to launch arbitration under the DoorDash Independent Contractor
Agreement, as well as AAA’s own rules. As a result, DoorDash is under no obligation to, and will not at this time, tender to AAA the
nearly $12 million in administrative fees that have been requested.   
As you are aware from DoorDash’s past actions, including the hundreds of pending AAA arbitrations in which the company is
presently engaged, the company is ready and willing to engage in individual arbitration with any independent contractor who has
non-frivolous claims and follows the proper procedures for initiating arbitration. But requiring DoorDash to pay almost $12 million
in filing fees for deficient arbitration demands constitutes an excessive and unreasonable hardship.
We are happy to discuss these matters further with you if helpful.
Thank you,

Michael J. Holecek


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 Sou h Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7018 • Fax +1 213.229.6018
MHolecek@gibsondunn.com • www.gibsondunn.com
